Exhibit 10.2

 

FIRST AMENDMENT TO LETTER AGREEMENT

 

THIS FIRST AMENDMENT TO LETTER AGREEMENT (this “Amendment”) is made and entered
into as of the 31st day of March, 2015 (the “Effective Date”), by and among
VIRTUS OIL & GAS CORP., a Nevada corporation (“Virtus”). TOM JOHNSON and BILL
BERRYMAN (collectively, “TJBB”).

 

WHEREAS. Virtus and TJBB are parties to that certain Letter Agreement dated May
6., 2014 (the “Agreement”); and

 

WHEREAS. Virtus and TJBB desire to amend the Agreement for the purpose of
extending the deadline for Virtus to drill the initial test well and other
provisions agreed to herein.

 

NOW. THEREFORE. in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Agreement is hereby amended and the parties hereto agree as
follows:

 

1. Definitions. If a term is capitalized in this Amendment but is not otherwise
defined, then such term shall have the meaning given to it in the Agreement.

 

 

2. Amendments.

 

(a) Section 1.5 of the Agreement is hereby amended by inserting the date March
1, 2016 in place of June, 2015 for the second well, the 12.000-foot+/- well that
tests the Permian Kaibab formation. Additional drilling obligations will be
addressed below in Section 1.5.

 

VOG agrees that TJBB shall not be responsible for costs related to the drilling
and completion of an initial well (Unit Well Obligation) to be spudded on or
before July 30th, 2015, and VOG will carry TJBB for 12.5% working interest
through the drilling and completion of the initial 7,000-foot well, or a depth
sufficient to test the Jurassic-Navajo formation. The initial well will be the
Unit Well Obligation which will extend the primary expirations of all leases
within the soon to be established Federal Unit. Also in addition to VOG's
aforementioned obligation, VOG will then proceed to drill and complete an
additional well which TJBB will be carried for a 12.5% through the drilling and
completion of the first deep well (12.000 foot or greater depth) drilled within
the Parowan Project Area and spudded by March I. 2016.

 

3. Stock Issuance. In consideration of the amendments contained in this
Amendment, Virtus will issue an aggregate fifty thousand (50,000) shares of
common stock of Virtus. $0.001 par value per share (the “Shares”), to TJBB
within three (3) business days after the Effective Date, allocated among them as
TJBB indicates in writing prior to the Effective Date (or equally if no other
written instructions are received), subject to the terms and conditions of this
Amendment.

 

 

 

 



1

 

 

4. Representations and Warranties. Each of TJBB represents and warrants to
Virtus as of the Effective Date as follows: (a) he is under no contractual,
judicial or other restraint that impairs his right or legal ability to enter
into this Amendment and perform his obligations hereunder; (b) he is acquiring
the Shares for investment for his own account, not as a nominee or agent, and
not with the view to, or for resale in connection with, any distribution
thereof; (c) he has no present intention of selling, granting any participation
interest in, or otherwise distributing the Shares; (d) he has received all
information he considers necessary or appropriate for deciding whether to
acquire the Shares; (e) he is sophisticated and well-informed and has such
knowledge and experience in financial and business matters in general, and in
investments in businesses similar to Virtus in particular, as are necessary to
enable him to evaluate the merits and risks of an investment in Virtus; (f) he
has no need for liquidity in his investment in Virtus and is able to bear the
risk of such investment for an indefinite period; and (g) his present financial
condition is such that he is under no present or contemplated future need to
dispose of any portion of the Shares.

 

5. Restricted Securities. Each of TJBB understands that the Shares have not been
registered under the Securities Act of 1933, as amended, that the Shares are
“restricted securities” under applicable U.S.. securities laws and that,
pursuant to these laws, he must hold the Shares indefinitely unless they are
registered with the Securities Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. Each certificate representing the Shares shall bear
all appropriate restrictive legends in accordance with applicable law.

 

6. Effect of Amendment. Except as amended by this Amendment, the Agreement shall
remain unchanged and in full force and effect.

 

7. Governing Law. THIS AMENDMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS Of THE STATE OF COLORADO. WITHOUT REGARD TO ITS
CONFLICT OF LAWS PRINCIPLES.

 

8. Binding Effect. This Amendment is binding upon and inures to the benefit of
the parties hereto and their respective heirs. legal representatives. successors
and permitted assigns. Except as specifically set forth herein. nothing herein
express or implied is intended or shall be construed to confer upon or give to
any person other than the parties hereto and their successors or assigns, any
claims. rights, remedies under or by reason of this Amendment.

 

9. Modification. This Amendment may not be modified or amended except in a
writing signed by all of the parties hereto.

 

10. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original for all purposes and all of which shall be
deemed one and the same instrument. Signatures given by facsimile or portable
document format (or similar format) shall be binding and effective to the same
extent as original signatures.

 

[Signature page follows]

 

 

 

 

 



2

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment to be effective
for all purposes as of the Effective Date.

 



VIRTUS:   VIRTUS OIL & GAS CORP.     a Nevada corporation           By: /s/
Rupert Ireland        2nd April 2015     Name: Rupert Ireland     Title: Chief
Executive Officer                 /s/ Tom Johnson TJBB:   Tom Johnson          
/s/ Bill Berryman     Bill Berryman

 

 

 

 

 

 

 



3

 